Title: To George Washington from Major General Nathanael Greene, 27 April 1779
From: Greene, Nathanael
To: Washington, George



Sir
Trenton [N.J.] April 27th [1779]7 oClock in the Evening

His Excellency the Ambassador is now at this place. He sets off for Camp at 7 oClock in the morning and intends dining with your Excellency.
I have this moment arrivd here I left Philadelphia between two & three this afternoon. Before I left Town an Express arrivd from Georgia that brought dispaches from General Lincoln—He says there has been two little skirmishes lately in both which we gaind some advantage over the Enimy.

General How is arrivd in Philadelphia with his family and intends seting off for Camp in a few days.
Col. Cox sends off immediately a light Waggon with a Sturgen and some Shad for Head quarters. It will travel all Night and arrive seasonably to have the fish for dinner.
It is most probable the Ambassador will arrive about 4 oClock in the afternoon—He breakfasts at Princetown. Don Juan is in company with him They all lodge to Night with Col. Cox. Lord Sterling and Governor Livingston is here. I am with great respect your Excellencys Most Obedient humble Sert
Nath. Greene
Col. Tilghman arrivd in Phild. last night.